                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


GABRIEL ROSA-DIAZ,                              )
                Plaintiff,                      )
                                                )       C.A. No. 16-155 Erie
                                                )
                 v.                             )
                                                )       District Judge Susan Paradise Baxter
S. SIEGEL, et al.,                              )       Magistrate Judge Richard A. Lanzillo
                         Defendants.            )




                                   MEMORANDUM ORDER


       This prisoner civil rights action was received by the Clerk of Court on June 21, 2016, and

was referred to the undersigned, then a United States Magistrate Judge, for all pretrial

proceedings. On September 14, 2018, the undersigned was sworn in as a United States District

Judge. This action was reassigned to the undersigned, as presiding judge, on September 17,

2018, and was subsequently referred to United States Magistrate Judge Richard A. Lanzillo for

report and recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and

Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrates.

       On May 17, 2019, Judge Lanzillo issued a Magistrate Judge’s Report and

Recommendation (“R&R”) recommending that Defendants’ motion for summary judgment

[ECF No. 72] be granted on all remaining claims in this case. [ECF No. 84]. On May 30, 2019,

Plaintiff filed timely objections to the R&R [ECF No. 85], in which he essentially reiterates the

same arguments raised in his previous documents filed with this Court, none of which overcomes

the Magistrate Judge’s finding that “the record is insufficient to support a finding that Plaintiff

suffered an actual injury as a result of the deprivation” of his legal papers. (ECF No. 84, at p.
10).

       Therefore, after de novo review of the complaint and documents in the case, together with

the report and recommendation and objections thereto, the following order is entered:

        AND NOW, this 5th day of June, 2019;

        IT IS HEREBY ORDERED that Defendants’ motion for summary judgment [ECF No.

72] is GRANTED. The report and recommendation of Magistrate Judge Lanzillo, issued May 17,

2019 [ECF No. 84], is adopted as the opinion of the court.

        The Clerk is directed to mark this case closed



                                                     ________________________________
                                                     SUSAN PARADISE BAXTER
                                                     United States District Judge


cc:     The Honorable Richard A. Lanzillo
        U.S. Magistrate Judge
